Citation Nr: 0845123	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-16 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Whether new and material evidence sufficient to reopen a 
claim of service connection for headaches as been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The appeal was remanded for additional 
development in March 2005 and January 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its January 2008 remand, the Board instructed the RO to 
obtain all relevant evidence.  Specifically, the Board 
referenced the records for Dr. Hoi Van Do, of which there are 
incomplete pieces in the file, and VA outpatient treatment 
records, which had been requested from the veteran but not 
from the VA medical facility.  A remand is necessary as it 
does not appear that any additional effort was made to obtain 
these records following the remand.  The Board errs as a 
matter of law when it fails to ensure compliance with its 
remand orders, and further remand is mandated if it does not.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the veteran sent in additional evidence in 
support of his claim.  It included a statement from the 
Floridalia Cruz, MD practice, associated with the We Care 
Family Medical Group.  It appears that the veteran receives 
treatment from this medical group and the contemporaneous 
treatment notes from this practice are relevant to his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's current and 
complete VA treatment records by 
requesting them from the VA outpatient 
clinic in Jacksonville, Florida, from the 
We Care Family Medical Group to include 
treatment records from Dr. Cruz, and from 
any other facility at which the veteran 
may have received treatment.  Evidence of 
attempts to obtain these records must be 
associated with the claims file.

2.  Make another attempt to obtain the 
veteran's current and complete records 
from Dr. Do.  Evidence of attempts to 
obtain these records, including any 
negative responses received,  must be 
associated with the claims file.

3.  After completing the above action, the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

